Citation Nr: 0025194	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-15 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from August 1948 to May 
1957 and from May 1961 to November 1968.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
September 1997 rating decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  In January 1988, the veteran died of bronchogenic 
carcinoma due to wide spread metastases.  

3.  At the time of the veteran's death, service connection 
had not been established for any disability.  

4.  The record contains a physician's opinion concerning the 
possibility of a nexus between the disability causing death 
and the veteran's active service.  

5.  Carcinoma was not shown in service and was not 
demonstrated to a degree of 10 percent within one year 
following the veteran's separation from service.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for the cause 
of death is well grounded.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  

2.  The cause of the veteran's death was not incurred in or 
aggravated by active service; the inservice incurrence of 
carcinoma may not be presumed; and the cause of the veteran's 
death was not proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 1310, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  See Also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The veteran died in January 1988 of bronchogenic carcinoma 
due to wide spread metastases.  The United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) has specified that 
where the claim at issue is service connection for the cause 
of death, the first element--competent medical evidence of a 
current disability--will always be met, as the current 
disability is by definition the condition that caused the 
veteran's death.  Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  

At the time of time of the veteran's death service connection 
had not been established for any type of disability.  The 
appellant, the veteran's surviving spouse, notes that the 
veteran served in the army for more than 20 years and states 
her belief that the veteran's metastatic carcinoma had been 
undetected for many years.  She directs the Board's attention 
to two physician's statements that indicate that the 
veteran's cancer was present at the time of his retirement 
from the military in 1968.  The appellant further indicates 
that by the time the cancer was diagnosed, it was too far 
advanced that the veteran's death ensued shortly thereafter.  

The appellant is advised that where the determinative issues 
involve questions of medical causation or medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Consequently, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

Medical statements have been received into the record that 
support the appellant's claim and provide a medical nexus for 
the cause of the veteran's death.  A statement from T. H. 
Pierce, M.D., of Hancock County Medical Center, dated in 
November 1999, notes that the veteran was discharged from 
military service on or about the year 1968 and contains the 
opinion that "there is a strong possibility that the veteran 
may have had his terminal disease since 1968."  Another 
statement from P. E. Reed, M.D., reports that the veteran was 
diagnosed with pulmonary carcinoma shortly after serving in 
the armed forces and that the disease "probably could be 
linked to his military service".  

The Court has held that a veteran's claim is well grounded 
where there is competent evidence of current seizure 
disorder, episodes of headaches in service and a "possible" 
link between seizure disorder and the headaches.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1998).  Evidentiary assertions 
must be accepted as true for the purpose of determining 
whether a claim is well grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  See King v. Brown, 5 
Vet. App. 19 (1993).  The Board concludes that the opinions 
of Drs. Reed and Pierce, described above, are sufficient 
nexus evidence for the purpose of determining whether the 
claim is well grounded.

In view of the foregoing, I find that the appellant has 
presented a well-grounded or plausible claim for service 
connection for the cause of the veteran's death.  I am also 
satisfied that all appropriate development has been 
accomplished and that VA has no further duty to assist the 
appellant in the development of facts pertinent to her claim.  
VA has attempted to obtain reports of treatment from medical 
providers identified by the appellant.  For instance, an 
attempt was made to obtain records from Ft. Sanders Regional 
Medical Center in June 1998.  However, correspondence 
received in the following month was to the effect that there 
was no available records for the requested dates of treatment 
from April 1986 to January 1988.  In addition, an attempt was 
made to obtain records of treatment from P. E. Reed, M.D. in 
April 1998.  However, the only response was that statement to 
which reference was made above.  In the November 1999 
statement, Dr. Pierce indicated that he had been 
administrator of Hancock County Hospital, that the hospital 
had been closed since October 1992, and that all the records 
and x-rays had been destroyed.  

In moving to the merits of the claim, and weighing and 
balancing all the evidence of record, I find that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  
Carcinoma was not shown in service or in the initial year 
following his separation from active service.  Consequently, 
there is no basis for a finding of direct service connection 
or for presuming that chronic disability was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The first documented evidence of a carcinoma is contained in 
the terminal hospital report of Hancock County Hospital.  
Neither this report nor the certificate of death make any 
reference to the veteran's active service.  Specifically, I 
note that the death certificate - certified by Dr. Pierce -- 
reflects that the interval between the onset of bronchogenic 
carcinoma the veteran's death was months.  

The record also contains other statements from Dr. Pierce, 
dated in October 1997, October 1998, and November 1999.  They 
are essentially similar in reporting that he had been the 
veteran's family physician for several decades.  In the first 
statement, he reported that the veteran died in April 1987 as 
the result of carcinoma of the lungs with widespread 
metastases, and that the diagnosis of lung carcinoma had been 
made in the early 1980s.  He expressed the opinion that, due 
to the advanced state of his lung condition, the lung 
carcinoma was present when the veteran was discharged from 
the military or was there within one year of the date of 
discharge and went undetected until it was diagnosed.  In his 
October 1998 statement, Dr. Pierce expressed the opinion that 
the veteran had a slow-growing pulmonary tumor; when he was 
discharged from service, that tumor progressed until it 
became malignant and caused his demise.  Finally, in November 
1999, Dr. Pierce stated that there was a possibility that 
when the veteran was discharged from service in 1968 the 
cancer or carcinoma has been about the size of a small lemon, 
and that there was a strong possibility that the veteran may 
have had his terminal disease since 1968.

All these statements contradict the opinion in the death 
certificate that the interval between the onset of the fatal 
bronchogenic carcinoma and the veteran's death had been 
months, not years - much less the nearly 20 years between the 
veteran's discharge from service in 1968 and his death in 
1988.  Moreover, Dr. Piece has reported that the records have 
been destroyed.  Thus, his three statements made in the late 
1990s - approximately a decade after the veteran's death - 
were based on memory, not review of the veteran's medical 
records.  Notably, the first statement mis-reports the date 
of the veteran's death as "April of 1987" rather than 
correctly as January 1988.  In addition, the statement that 
the tumor was about the size of a small lemon is not 
consistent with the August 1968 discharge examination report, 
which does not refer to any abnormality in the chest x-ray.  
The Board accords much more weight to the contemporaneous 
opinion recorded in the death certificate, which was based on 
medical records as well as the recent experience of examining 
and treating the veteran, rather than to the statements made 
many years later in reliance on memory.

Dr. Reed's undated statement, received by VA in November 
1997, states that he was the veteran's family physician.  He 
reported that the veteran's pulmonary carcinoma was diagnosed 
"shortly after serving his country" and expresses the 
opinion that "[t]his disease probably could be linked to his 
military service as he was a career soldier."  He thus seems 
to conflict with Dr. Pierce's account that the disease was 
diagnosed in the 1980s, although he does not state exactly 
when the diagnosis was made.  Moreover, he gives only the 
reason that the veteran was a "career soldier" for the 
opinion that the fatal disease "probably could be linked" 
to the veteran's military service.  Without further 
explanation for the opinion, and given the vagueness of Dr. 
Reed's entire statement, the Board also accords it less 
weight than the contemporaneous opinion in the death 
certificate.  

While the medical statements from Drs. Pierce and Reed 
suggest that the onset of carcinoma may have been from the 
date of the veteran's retirement from service, in 1968, they 
have not produced evidence of carcinoma over the period of 
approximately 20 years between the veteran's military 
retirement and his death.  As noted above, these statement 
provide enough evidence of a nexus between the veteran's 
cancer and his active service for a well-grounded claim.  
Nevertheless a finding of a well-grounded claim is a 
threshold determination at which time the claimant's evidence 
is presumed credible.  However, when the focus shifts to an 
evaluation of the merits, any failure of the physicians to 
provide a basis for their opinions goes to the weight or 
credibility of the evidence.  See Mattern v. West, 12 Vet. 
App. 222 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379.  

I find that the statements recorded on the certificate of 
death more credible as they are not based on memory and were 
recorded at a time more coincident to the event of death than 
the medical opinions that were drafted about 30 years after 
the veteran's retirement from service and about 10 years 
following the veteran's death.  It is significant to note 
that it was Dr. Pierce in 1988 who completed the death 
certificate and thereon certified that the condition causing 
death was incurred months prior to the veteran's demise.  

In summary, the record fails to show that the veteran had 
carcinoma in service, or that carcinoma was demonstrated to a 
compensable degree within one year prior to the veteran's 
separation from service.  Moreover, there is no service 
connected disability that contributed substantially or 
materially to the veteran's death.  In view of the foregoing, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

